Citation Nr: 1042935	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  08-29 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
irritable bowel syndrome.
.


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to July 1984 and 
from November 1984 to May 2005.  He received the Navy and Marine 
Corps Commendation Medal and Combat Action Ribbon.

This matter initially came before the Board of Veterans' Appeals 
(Board) from an August 2007 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In that decision, the RO granted service connection 
for irritable bowel syndrome and assigned an initial 
noncompensable disability rating, effective January 29, 2007.

In August 2008, the RO assigned an initial 10 percent disability 
rating for irritable bowel syndrome, effective January 29, 2007.

In March 2010, the Board remanded this matter for further 
development.


FINDINGS OF FACT

1.  Prior to June 26, 2008, the Veteran's irritable bowel 
syndrome was manifested by moderate symptoms of diarrhea, 
constipation, bloating, and occasional slight abdominal pain.

2.  Since June 26, 2008, the Veteran's irritable bowel syndrome 
has been manifested by severe symptoms of alternating diarrhea 
and constipation, bloating, gassiness, and near constant 
abdominal pain.

3.  During the period from January 29, 2007 to January 10, 2008, 
the Veteran's service connected disabilities were evaluated as 80 
percent disabling and precluded all gainful employment for which 
he would otherwise be qualified.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 10 percent for 
irritable bowel syndrome, prior to June 26, 2008, have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.114, Diagnostic Code 
(DC) 7319 (2010).

2.  The criteria for an initial 30 percent rating for irritable 
bowel syndrome, since June 26, 2008, have been met.  38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.114, Diagnostic Code 
(DC) 7319.

3.  The criteria for a total rating for compensation purposes 
based on individual unemployability were met during the period 
from January 29, 2007 to January 10, 2008.  38 C.F.R. § 4.16 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claim for a higher initial rating for irritable bowel 
syndrome arises from the Veteran's disagreement with the initial 
rating assigned after the grant of service connection.  The 
courts have held, and VA's General Counsel has agreed, that where 
an underlying claim for service connection has been granted and 
there is disagreement as to "downstream" questions, the claim 
has been substantiated and there is no need to provide additional 
VCAA notice or address prejudice from absent VCAA notice.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  

The United States Court of Appeals for Veterans Claims (Court) 
has elaborated that filing a notice of disagreement begins the 
appellate process, and any remaining concerns regarding evidence 
necessary to establish a more favorable decision with respect to 
downstream elements (such as initial rating) are appropriately 
addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 
7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim 
has been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream elements.  
Id.  There has been no allegation of such error in this case.

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to his claim, whether or 
not the records are in Federal custody, and that VA will provide 
a medical examination or obtain an opinion when necessary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's Social Security Administration (SSA) 
disability records and all of the identified post-service VA 
treatment records and private medical records.  In addition, he 
was afforded VA examinations for irritable bowel syndrome.


Analysis

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155.

Where an award of service connection for a disability has been 
granted and the assignment of an initial evaluation for that 
disability is disputed, separate evaluations may be assigned for 
separate periods of time based on the facts found. In other 
words, the evaluations may be "staged."  Fenderson v. West, 12 
Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be considered, 
and a full description of the effects of the disability upon 
ordinary activity is also required.  38 C.F.R. 
§§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's irritable bowel syndrome is currently rated under 
38 C.F.R. § 4.114, DC 7319 as irritable colon syndrome.  Under DC 
7319, a 10 percent rating is warranted for moderate irritable 
colon syndrome with frequent episodes of bowel disturbances with 
abdominal distress and a 30 percent rating is warranted for 
severe irritable colon syndrome with diarrhea or alternating 
diarrhea and constipation, with more or less constant abdominal 
distress.  38 C.F.R. § 4.114, DC 7319.

Period Prior to June 26, 2008

VA treatment records and private treatment records from Dr. 
Harkins dated from March to July 2006 reveal that the Veteran 
reported bloating and gassiness for the previous 3 to 4 years, 
alternating diarrhea and constipation, and occasional cramping 
and lower abdominal pain, but denied any weight changes during 
the previous year, melena, rectal bleeding, nausea, or vomiting. 
Examinations revealed a soft, non-tender, and flat abdomen with 
no masses and bowel sounds present, and no abdominal hernia, 
hepato, organomegaly, bruit, or splenomegaly.  The Veteran was 
diagnosed as having irritable bowel syndrome.

In a May 2007 letter, the Veteran's wife reported that the 
Veteran experienced daily bloating and constipation or diarrhea.  
He was always concerned about what he ate or drank and the 
medication that he took made his irritable bowel syndrome worse.

Records from Dr. Harkins dated from March to July 2007 indicate 
that the Veteran initially reported that irritable bowel syndrome 
symptoms were at a minimal/tolerable baseline and that he did not 
have any significant abdominal distension, gaseousness, or 
bloating.  He temporarily reported increased bloating and 
gassiness due to the discontinuance of medication use; however 
such symptoms significantly improved when new medication was 
prescribed.  He also reported a decrease in the frequency of 
bowel movement passage and denied any nausea or vomiting.  
Examinations revealed a soft and non-tender abdomen with bowel 
sounds present, but no masses.  Diagnoses of irritable bowel 
syndrome were provided.

A July 2007 VA examination report indicates that the Veteran 
reported a several year history of intermittent constipation and 
diarrhea, which was somewhat relieved by anti-gas medications and 
occasional laxatives and enemas.  He experienced bowel movements 
of relatively normal consistency approximately 3 times each week.  
A July 2006 colonoscopy revealed normal findings, except for a 
small benign polyp which was removed.  The Veteran was diagnosed 
as having irritable bowel syndrome which was well controlled with 
medication.

The Veteran's private treatment records from Dr. Harkins and Dr. 
Grudzinski dated from August 2007 to March 2008 reveal that the 
Veteran reported occasional slight, lower abdominal pain, but 
that abdominal bloating, gaseousness, and discomfort were kept at 
a minimal/tolerable baseline with medication use.  Examinations 
revealed a soft, non-tender abdomen with bowel sounds present, 
but no masses.  Diagnoses of stable irritable bowel syndrome were 
provided. 

The above evidence reveals that during this period, the symptoms 
of the Veteran's irritable bowel syndrome more closely 
approximated the criteria for a 10 percent rating under DC 7319.  
Although he reported alternating diarrhea and constipation during 
a July 2006 VA evaluation, he reported only occasional cramping 
and lower abdominal pain.  He temporarily experienced a period of 
increased bloating and gassiness due to discontinuance of 
medication use, however he generally reported that his irritable 
bowel symptoms were at a minimum/tolerable baseline with 
medication use.  Also, he reported intermittent constipation and 
diarrhea, bowel movements of relatively normal consistency 
approximately 3 times each week, and only occasional slight, 
lower abdominal pain during the July 2007 VA examination and 
evaluations with Dr. Harkins and Dr. Grudzinski from August 2007 
to March 2008.

Furthermore, examinations during this period consistently 
revealed a soft, non-tender, and flat abdomen with no masses and 
normal bowel sounds with no other abdominal abnormalities.  He 
was diagnosed as having irritable bowel syndrome which was stable 
and well controlled with medication.  Thus, the weight of the 
evidence reveals that the Veteran experienced no more than 
moderate symptoms of irritable bowel syndrome prior to June 26, 
2008 and that an initial rating higher than 10 percent under DC 
7319 is not warranted during this period.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 4.7, 4.114, DC 7319.  

Period Since June 26, 2008

A VA examination report dated June 26, 2008 indicates that the 
Veteran reported that his abdominal symptoms were relieved by 
medication.  He did not experience any nausea or vomiting, but 
reported bowel movements every 7 to 9 days which he described as 
constipation consisting of very hard stools.  Such constipation 
was accompanied by abdominal pain and bloating.  He also 
experienced diarrhea approximately 2 times each month.  He had 
not been to the emergency room or hospitalized for irritable 
bowel syndrome in the previous year, had not undergone any 
surgery, and experienced a 15 pound weight loss over the previous 
3 months.  He was unable to do any physical activities due to 
abdominal pain approximately once a week, and such episodes 
lasted from 12 to 24 hours.

Examination revealed that the Veteran was not in acute distress 
and that there were normal bowel sounds and the abdomen was 
normal to percussion in all four quadrants.  There was pain to 
palpation in the right lower quadrant and mid-abdomen, but there 
was no rebound.  The Veteran was diagnosed as having irritable 
bowel syndrome.

In an August 2008 statement, the Veteran reported that he 
experienced severe and constant constipation, which resulted in 
painful bowel movements approximately every 7 to 9 days.  Such 
bowel movements alternated between severe constipation and severe 
diarrhea, which were often associated with painful bloating.  
Diarrhea was less frequent than constipation, but was prolonged 
and severe when it occurred.  Overall, his irritable bowel 
syndrome symptoms, which consisted of alternating severe diarrhea 
and constipation and associated abdominal distress, occurred 
daily and were constant.

An April 2010 VA examination report reveals that the Veteran 
reported that his irritable bowel syndrome symptoms were 
alleviated by medication, but that he continued to experience 
alternating constipation and diarrhea (diarrhea reported as up to 
4 times a day).  He had gone up to 7 to 8 days without a bowel 
movement and experienced abdominal pain and bloating several 
times a week.  Bloating was eased with defecation, but pain 
remained constant.  His symptoms had worsened in the years since 
service, and his weight had fluctuated over a 20 pound range over 
the previous 3 to 4 years.  He denied any history of melena, had 
not been to the emergency department for his irritable bowel 
syndrome, and last worked when in the service.

Examination revealed that the Veteran was well developed and 
nourished and in no acute distress.  His abdomen was normal to 
inspection and percussion, bowel sounds were present in all four 
quadrants, and there were no lumps, masses, or 
hepatosplenomegaly.  A diagnosis of irritable bowel syndrome with 
alternating symptoms of constipation and diarrhea was provided.

The evidence indicates that since June 26, 2008, the Veteran's 
irritable bowel syndrome has been manifested by alternating 
periods of constipation and diarrhea and that he has experienced 
near constant abdominal pain.  He has reported constipation 
accompanied by abdominal pain and bloating and periods of 
diarrhea as frequent as 4 times a day.  Although bloating was 
alleviated by defecation, abdominal pain remained constant.  
During the June 2008 VA examination, he reported that he was 
unable to do any physical activities due to abdominal pain 
approximately once a week, and that such episodes lasted from 12 
to 24 hours.  Examination revealed that there was pain to 
palpation in the right lower quadrant and mid-abdomen.

The Veteran is competent to report symptoms of his irritable 
bowel syndrome, such as pain, bloating, constipation, and 
diarrhea.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377; 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  
Furthermore, as his reports are consistent with the evidence of 
record and there is nothing to explicitly contradict his reports, 
the Board finds that his reports are also credible.  Thus, in 
light of the Veteran's reported symptoms, his clinical findings, 
and resolving reasonable doubt in his favor, the Board finds that 
the symptoms of his irritable bowel syndrome more closely 
approximate the criteria for a severe rating under DC 7319 and 
that an initial 30 percent rating, since June 26, 2008, is 
warranted.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 
4.114, DC 7319.  

Extraschedular
 
Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the case 
"presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).  The question of an extraschedular rating is a 
component of a claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not 
assign an extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by the 
claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of a claimant's 
service-connected disability with the established criteria found 
in the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 
1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

There has been no allegation or evidence of exceptional factors 
with regard to the Veteran's irritable bowel syndrome.  He was 
granted SSA disability benefits for psychiatric disabilities and 
has essentially been unemployed since service, however there is 
no evidence that his unemployment has been caused by irritable 
bowel syndrome and the Veteran has not reported otherwise.  
Furthermore, in a June 2010 addendum to the April 2010 VA 
examination report, a VA physician specifically opined that the 
Veteran's irritable bowel syndrome, in and of itself, did not 
preclude gainful employment.  The symptoms of his disability are 
diarrhea, constipation, abdominal pain, gassiness, and bloating.  
These symptoms are contemplated by the rating criteria.  
Furthermore, he has not been hospitalized at any time for 
irritable bowel syndrome.  Thus, referral for consideration of an 
extraschedular evaluation is not warranted.  38 C.F.R. 
§ 3.321(b)(1).

TDIU

The Court has held that a TDIU is an element of all claims for a 
higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating possible; 
and (3) submits evidence of unemployability, the requirement in 
38 C.F.R. § 3.155(a) (2010) that an informal claim "identify the 
benefit sought" has been satisfied and VA must consider whether 
the veteran is entitled to a TDIU.  Roberson v. Principi, 251 
F.3d 1378 (Fed. Cir. 2001).

The Veteran has been granted SSA disability benefits and has 
essentially been unemployed since service.  Thus, given the 
evidence of a medical disability, the claim for the highest 
rating possible, and evidence of unemployability, the record 
raises a claim for a TDIU under Roberson and Rice.

VA will grant a TDIU when the evidence shows that the Veteran is 
precluded, by reason of his service connected disabilities, from 
obtaining or maintaining "substantially gainful employment" 
consistent with his education and occupational experience.  38 
C.F.R. §§ 3.340, 3.341, 4.16 (2010); VAOPGCPREC 75-91; 57 Fed. 
Reg. 2317 (1992).

A TDIU is provided where the combined schedular evaluation for 
service connected diseases and disabilities is less than total, 
or 100 percent.  38 C.F.R. § 4.16(a).  A TDIU is considered a 
lesser benefit than the 100 percent rating, and the grant of a 
100 percent rating renders moot the issue of entitlement to a 
TDIU for the period when the 100 percent rating is in effect.  
VAOPGCPREC 6-99; 64 Fed. Reg. 52,375 (1999). 
 
In August 2008, the Veteran was granted a 100 percent disability 
rating for chronic major depression with posttraumatic stress 
disorder (PTSD), effective January 11, 2008.  Hence, the issue of 
entitlement to TDIU is not for consideration for the period since 
that date.

The SSA and VA records show that the Veteran's unemployability 
was attributable to the service connected psychiatric disability.  
Service connection has been in effect for that disability since 
May 2005.  The SSA records, the Veteran's contentions and the VA 
records weigh in favor of a finding that the service connected 
disabilities rendered him unemployable throughout the period 
since the effective date for the grant of service connection for 
irritable bowel syndrome.

Accordingly, a TDIU is granted for the period from January 29, 
2007 to January 10, 2008.





							(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an initial rating higher than 10 percent for 
irritable bowel syndrome, prior to June 26, 2008, is denied.

Entitlement to an initial 30 percent rating for irritable bowel 
syndrome, since June 26, 2008, is granted.

Entitlement to TDIU is granted for the period from January 29, 
2007 to January 10, 2008.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


